United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melrose Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1066
Issued: December 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2014 appellant filed a timely appeal of a January 31, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established permanent impairment due to her accepted
employment-related condition.
FACTUAL HISTORY
On June 5, 2010 appellant, then a 31-year-old mail carrier, filed a traumatic injury claim
alleging that on May 26, 2010 she injured her lower back while unloading a tub of flats. OWCP

1

5 U.S.C. § 8101 et seq.

accepted the claim for right side lumbar strain, which was expanded to include temporary
aggravation of degenerative disc disease and bilateral lumbar radiculopathy.2
On June 8, 2011 appellant filed a claim for a schedule award and submitted a June 7,
2011 report from Dr. Jacob Salomon, an examining Board-certified surgeon, who noted the
injury and medical history, reviewed objective tests and provided findings on physical
examination. A review of an electromyograph (EMG) test revealed L4-S1 left lower lumbar
radiculopathy with prolonged latency and no response on stimulation to the sural or peroneal
nerves. Dr. Salomon also reported right L4 to S1 distribution prolonged latency with slowing of
nerve conduction velocity. A review of a magnetic resonance imaging (MRI) scan showed
neuroforaminal stenosis, lumbar spondylosis, and multiple levels of bulging discs. Dr. Salomon
indicated that appellant reached maximum medical improvement on May 25, 2011 as there was
no change in her symptoms on her return to work. Using the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he
found a 16 percent left lower extremity impairment and a 4 percent right lower extremity
impairment based on appellant’s lumbar radiculopathy and spinal disease.
Using Table 16-12, page 535 placed appellant in class 2 based on her more severe
symptoms on the left. Dr. Salomon assigned a grade modifier 2 for functional history due to
appellant’s inability to walk or stand for prolonged periods of time. Next, he found grade
modifier 2 for both clinical studies and physical examination. Using the net adjustment formula,
Dr. Salomon determined a final grade of C or 16 percent permanent left lower extremity
impairment.
For the right lower extremity, Dr. Salomon assigned class 1 with grade modifier 1 for
each functional history, clinical studies, and physical examination as the symptoms on this side
were not as severe. Using the net adjustment formula, it resulted in a final grade C with a four
percent impairment.
On June 30, 2011 Dr. Nabil F. Angley, an OWCP medical adviser and Board-certified
orthopedic physician, reviewed Dr. Salomon’s report and concurred with his impairment
determination. He identified the sciatic nerve and assigned a class 2 with a default grade C using
Table 16-12, page 535. Using the net adjustment formula Dr. Angley assigned a grade modifier
2 for functional history, physical examination, and clinical studies which resulted in a final net
adustment of zero. As the next adjustment was zero, the grade remained unchanged with a 16
percent left lower extremity impairment.
Using the same formula for the right side, Dr. Angley found a class 1 with a default grade
C and four percent impairment due to the less severe symptoms. Using the net adjustment
formula, he assigned a grade modifier 1 for functional history, physical examination, and clinical

2

OWCP assigned File No. xxxxxx144. On May 1, 2012 OWCP combined File Nos. xxxxxx144, xxxxxx561 and
xxxxxx024, with File No xxxxxx561 assigned as the master File No. Under File No. xxxxxx561, OWCP accepted
the conditions of aggravated cervical disc disease, bilateral carpal tunnel syndrome, left cubital syndrome, and
bilateral shoulder tendinitis with an injury date of March 16, 2011. For File No. xxxxxx024, OWCP noted an injury
date of August 27, 2009.

2

studies which resulted in a final net adustment of zero. As the next adjustment was zero, the
grade remained unchanged with a four percent right lower extremity impairment.
By letter dated August 8, 2011, OWCP requested that Dr. Angley determine whether
appellant was still at maximum medical improvement in light of additional medical treatment
appellant had received since the earlier maximum medical improvement determination.
In an August 18, 2011 report, Dr. Angley recommended asking Dr. Salomon about the
date of maximum medical improvement in view of July 1, 2011 therapy notes and a June 20,
2011 medical report indicating that appellant was disabled for work.
In a November 30, 2011 letter, OWCP asked Dr. Anatoly Rozman, appellant’s treating
Board-certified physiatrist, whether appellant had reached maximum medical improvement.3 On
December 5, 2011 it received a December 2, 2011 prescription which read: “Patient reached
maximum medical improvement for her lower extremities lumbar spine injury.”
In a letter dated April 18, 2012, OWCP informed appellant that additional issues needed
to be resolved before a final impairment rating could be determined. It stated that it was waiting
for OWCP File No. xxxxx651 as it covered the same part of the body. OWCP requested
appellant to provide a statement as to whether she was performing her full duties and how much
walking per day she was doing.
On May 1, 2012 OWCP stated that OWCP File Nos. xxxxxx561, xxxxxx444, and
xxxxxx024 should be combined. Under OWCP File No. xxxxxx561, it noted an injry date of
March 16, 2011 and that the claim had been accepted for aggravated cervical disc disease,
bilateral carpal tunnel syndrome, left cubital syndrome, and bilateral shoulder tendinitis. OWCP
accepted the back condition under OWCP File No. xxxxxx024 with an injury date of
August 27, 2009. Under OWCP File No. xxxxxx444, it reported the accepted conditions of
lumbar back sprain, bilateral lumbar radiculopathy, and temporary aggravation of right
degenerative disc disease. OWCP noted that appellant was currently receiving wage-loss
compensation for the National Reassessment Program and medical appointments under OWCP
File No. xxxxxx651 and requested that this file be made the master file number.
In a July 23, 2012 memorandum to file, OWCP noted that appellant was schedule to have
surgery on August 16, 2012. It advised appellant that her schedule award claim was on hold
until she returned to full duty following the August 16, 2012 surgery.
On May 22, 2013 appellant filed a new claim for a schedule award.
In a June 6, 2013 letter, OWCP informed appellant that the evidence was insufficient to
establish her schedule award and advised her to provide an updated impairment evaluation due to
her intervening surgery on August 16, 2012.

3

By letter of November 23, 2011, OWCP authorized appellant’s request to change her treating physician to
Dr. Rozman effective that date.

3

In a July 12, 2013 report, Dr. Rozman reviewed Dr. Salomon’s June 7, 2011 impairment
rating and performed an examination on July 8, 2013. He concurred with Dr. Salomon’s
impairment rating of 16 percent left lower extremity impairment and 4 percent right lower
extremity impairment. Dr. Rozman stated that there was no change in either the impairment
rating or physical examination.
On July 25, 2013 Dr. Morley Slutsky, a physician Board-certified in occupational and
preventive medicine and an OWCP medical adviser, reviewed Dr. Salomon’s June 7, 2011
impairment rating and concluded appellant had an 11 percent left lower extremity impairment.
He advised that there was no right lower extremity impairment as Dr. Salomon had not
documented any clinical deficits. Dr. Slutsky determined May 25, 2011 as the date of maximum
medical improvement based on Dr. Salomon’s report. He recommended referral to a second
opinion physician for a more accurate impairment rating.
Using Table 16-11, page 533 Dr. Slutsky considered appellant’s sensory deficits for L4
nerve root and determined a severity of 2 or moderate and placed into class 1 with a default
grade of three percent. Using the net adjustment formula he assigned grade modifier 1 for
functional history, he found the physical examination grade modifier was not relevant, and
assigned grade modifier 2 for clinical studies, which resulted in a final net adustment of one. As
the next adjustment was one, the grade moved to the right of C resulting in a final default grade
of D or four left lower extremity impairment.
Next, Dr. Slutsky considered sensory deficits for the L-5 nerve root using Table 16-11,
page 533 and determined a severity of 2 or moderate and placed into class 1 with a default grade
of three percent. Using the net adjustment formula, he assigned a grade modifier 1 for functional
history, he found the physical examination grade modifier was not relevant, and assigned grade
modifier 2 for clinical studies, which resulted in a final net adustment of one. As the next
adjustment was one, the grade moved to the right of C resulting in a final default grade of D or
four left lower extremity impairment.
Finally, Dr. Slutsky considered appellant’s sensory impairment for the S-1 nerve root and
determined a severity of 2 or moderate and placed into class 1 with a default grade of three
percent. Using the net adjustment formula he assigned a grade modifier 1 for functional history,
he found the physical examination grade modifier was not relevant, and assigned grade modifier
2 for clinical studies, which resulted in a final net adustment of one. As the next adjustment was
one, the grade moved to the right of C resulting in a final default grade of D or three left lower
extremity impairment. Dr. Slutsky then combined the impairment ratings for the L4, L5, and S1
nerve roots to find a total 11 percent left lower extremity impairment.
In a September 23, 2013 report, Dr. Axel Vargas, an examining Board-certified
anesthesiologist, conducted an initial evaluation of appellant and performed a physical
examination. Diagnoses included lumbar facet pain syndrome, lumbosacral discogenic
radiculopathy, lumbosacral discogenic pain syndrome, L5-S1 and L4-5 herniated discs, cervical
discogenic radiculopathy, cervical discogenic pain syndrome, cervica facet syndrome, and C3-4
disc herniation. Dr. Vargas indicated that appellant required further treatment for her conditions
and that said conditions “were directly related to the injury she sustained.”

4

In November 7, 2013 report, Dr. Allan Brecher, a second opinion Board-certified
orthopedic surgeon, based upon a review of the medical records, statement of accepted facts, and
physical examination, concluded that appellant had no permanent impairment of the lower
extremities. A physical examination revealed intact lower extremities sensibility, no clear
Tinel’s sign, negative fabere and straight leg raising, no lower extremity pain, and complete joint
motion. Under assessment and plan, Dr. Brecher stated that appellant had some spinal stenosis
with an EMG “not diagnostic for clear radiculopathy.” He indicated that she reached maximum
medical improvement on June 27, 2011 the date of Dr. Salomon’s impairment rating.
Dr. Brecher stated that based on appellant’s intact strength and no tension sign there was no
objective evidence supporting a lower extremity condition. He determined that maximum
medical improvement had been reached as of June 27, 2011, the date of Dr. Salomon’s report.
Lastly, as there were no lower extremity findings, he found that appellant had no impairment
under the sixth edition of the A.M.A., Guides.
On December 5, 2013 Dr. Slutsky reviewed the medical evidence and found that
maximum medical improvement was November 6, 2012, the date of Dr. Brecher’s report. He
concurred with Dr. Brecher’s opinion that as there were no lower extremity motor or sensory
deficits to establish a lower extremity impairment rating using the sixth edition of the A.M.A.,
Guides.
By decision dated January 31, 2014, OWCP denied appellant’s claim for a schedule
award as she had no permanent impairment due to her accepted employment injuries.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.7
The sixth edition requires identifying the impairment class for the Class of Diagnosis
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

7

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).

5

Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP procedures indicate that The Guides
Newsletter, rating spinal nerve extremity impairment using the sixth edition (July/August 2009)
is to be applied.9
ANALYSIS
OWCP accepted appellant’s claim for right side lumbar strain, temporary aggravation of
degenerative disc disease and bilateral lumbar radiculopathy. Appellant filed claims for a
schedule award on June 8, 2011 and May 22, 2013. By decision dated January 31, 2014, OWCP
denied the claim based on the opinion of the second opinion examiner, Dr. Brecher and the
review of this report by an OWCP medical adviser.
The Board finds that this case is not in posture for a decision as further development of
the evidence is required.
In the June 7, 2011 report, Dr. Salomon found a 16 percent left lower extremity
impairment and a 4 percent right lower extremity impairment based on appellant’s lumbar
radiculopathy and spinal disease. On July 12, 2013 Dr. Rozman, appellant’s treating Boardcertified physiatrist, reviewed Dr. Salomon’s impairment rating and performed a physical
examination on July 8, 2013. He stated that he concurred with Dr. Salomon’s impairment rating
as he found no change in either her physical examination or her impairment rating.
Dr. Brecher, a second opinion physician, in a November 7, 2013 report, opined that
appellant had no impairment to either lower extremity based on the A.M.A., Guides because of
the fact that there was no objective evidence supporting a lower extremity condition due to her
intact strength and no tension sign. He indicated that maximum medical improvement had been
reached on June 27, 2011. Dr. Slutsky reviewed the medical record and agreed with
Dr. Brecher’s impairment rating. The Board finds that at the time appellant was referred to
Dr. Brecher the record was unclear as to whether appellant had reached maximum medical
improvement considering her August 16, 2012 surgery and Dr. Vargas’ September 23, 2013
report, which indicated that appellant required further treatment. For these reasons, the Board
finds that the opinions of Drs. Brecher and Slutsky are insufficient to find that appellant was not
entitled to a schedule award.
It is well established that proceedings under FECA are not adversarial in nature, nor is
OWCP a disinterested arbiter.10 While appellant has the burden to establish entitlement to
8

A.M.A., Guides 494-531.

9

See L.S., Docket No. 13-1703 (issued March 5, 2014); G.N., Docket No. 10-850 (issued November 12, 2010);
see also Federal (FECA) Procedure Manual, supra note 7 at Chapter 3.700, Exhibit 1, note 5 (January 2010). The
Guides Newsletter is included as Exhibit 4.3.
10

R.B., Docket No. 08-1662 (issued December 18, 2008); A.A., 59 ECAB 726 (2008); Donald R. Gervasi, 57

6

compensation, OWCP shares responsibility in the development of the evidence to see that justice
is done.11 When OWCP undertakes to develop the medical aspects of a case, it must exercise
extreme care in seeing that its administrative processes are impartially and fairly conducted.12
Following such further development as deemed necessary, OWCP shall issue a de novo decision
regarding whether appellant is entitled to a schedule award for her lower extremity conditions.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 31, 2014 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: December 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

ECAB 281 (2005); Vanessa Young, 55 ECAB 575 (2004).
11

D.N., 59 ECAB 576 (2008); Richard E. Simpson, 55 ECAB 490 (2004).

12

See P.K., Docket No. 08-2551 (issued June 2, 2009); Peter C. Belkind, 56 ECAB 580 (2005).

7

